UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-2050


ALEXANDRA EGAS GARCIA,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   March 19, 2013                 Decided:   March 28, 2013


Before WILKINSON, KING, and AGEE, Circuit Judges.


Petition dismissed by unpublished per curiam opinion.


Alexandra   Egas   Garcia,   Petitioner   Pro   Se.   Nicole J.
Thomas-Dorris, Office of Immigration Litigation, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Alexandra   Egas     Garcia,          a     native      and     citizen      of

Ecuador,      petitions   for    review       of    an    order       of   the     Board   of

Immigration     Appeals   dismissing          her       appeal   of    the    Immigration

Judge’s decision denying relief from removal.                         We have reviewed

the administrative record and contentions on appeal and conclude

that we lack jurisdiction over the petition for review.                               See 8

U.S.C. § 1252(a)(2)(C), (D) (2006).                     We accordingly dismiss the

petition for review.       We dispense with oral argument because the

facts   and    legal   contentions      are        adequately      presented         in    the

materials     before   this     court   and        argument      would       not    aid    the

decisional process.

                                                                   PETITION DISMISSED




                                          2